EXAMINER’S AMENDMENT
This Office Action is in response to Amendment filed February 25, 2022.
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Election/Restrictions
Claim 1 is directed to an allowable product.  Claims 7-13, 15, 16, 19 and 20, directed to a non-elected species previously withdrawn from consideration as a result of an election of species requirement, have been rejoined.  Claims 7-13, 15, 16, 19 and 20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.

Allowable Subject Matter
Claims 1-3, 5-17, 19 and 20 are allowed, because Michalak et al. do not disclose the limitation “a potential electrostatically applied to said control gate is operative to control a tunneling path between said first semiconductor fin and said second semiconductor fin through said oxide layer thereby allowing or preventing an electron or hole from tunneling between said first quantum dot and said second quantum dot” recited in claim 1, and “a respective potential electrostatically applied to each control gate is operative to control a tunneling path between a respective pair of semiconductor fins through a corresponding gate oxide layer thereby allowing or preventing an electron or hole from tunneling between quantum dots corresponding to said respective pair of semiconductor fins” recited in claim 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Heyns et al. (US 8,576,614)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/J. K./
Primary Examiner, Art Unit 2815
/JAY C KIM/
Primary Examiner, Art Unit 2815

March 1, 2022